DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/691,541. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jan 31, 2022 has been entered.
 

Status of Claims
Claim(s) 1 and 3-19 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jan 31, 2022 has been entered. Applicant’s Remarks filed on Jan 31, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-10 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, see attached document). 

Regarding Claim 1, Peters teaches a chip for sample detection, comprising: 
a substrate (see Peters: “platform 2”, [0028]; Fig 2); 
an upper covering plate disposed above the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and a lower covering plate disposed under the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
wherein a gap between an upper end face of the substrate and the upper covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
a gap between a lower end face of the substrate and the lower covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating 
and the substrate is provided with a via hole and the via hole comprises a detection chamber, the substrate is further provided with a micro channel and a reaction chamber, the detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, particularly via corresponding channels 13 to 16”, [0031]; Fig 2; annotated Fig 2 below);

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale


Peters teaches structure and arrangement of the components within the device (see above). 
Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of Peters to be constructed using a combination of glass and thin pieces of PDMS as taught by Xu, because Xu teaches that the use of transparent materials permits optical evaluation of the system (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1).

Regarding Claim 3, modified Peters teaches all the limitations as applied to Claim 1 and further teaches wherein the gap between the upper end face of the substrate and the upper covering plate is directly sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 7, modified Peters teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper covering plate and/or the lower covering plate are made of a plate or a film, and are made of one of glass and quartz’ (see modification of Claim 1; glass bottom layer of Xu).

Regarding Claim 10, Peters teaches a packaging method of a chip for sample detection, comprising: 
sealing a gap between an upper end face of a substrate and an upper covering plate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and sealing a gap between a lower end face of the substrate and a lower covering plate, wherein the substrate is disposed between the upper covering plate and the lower covering plate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
wherein the substrate is disposed between the upper covering plate and the lower covering plate, and the substrate is provided with a via hole and the via hole comprises a detection chamber, the substrate is further provided with a micro channel and a reaction chamber, the detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, 

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale

Peters teaches structure and arrangement of the components within the device (see above). 
Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’. 
However, Xu teaches the analogous art microfluidic systems and methods, the microfluidics device comprising multiple layers and features that penetrate the substrate and features that do not penetrate the substrate (see Xu: Abstract; Fig 1 (d)). Xu teaches that a device can be made using of a combination of glass and thin pieces of PDMS, which result in a transparent device, to allow for optical evaluation of the system (see Xu: Page 034122-2, second full paragraph; Page 034122-2 and 034122-3, “II. Materials and Methods, A. Chip design and fabrication” section; Fig 1). 


Regarding Claim 15, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 16, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

.


Claim(s) 4-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, see attached document) and in further view of Handique et al (US 2009/0047713, already of record). 

Regarding Claim 4, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise 

Regarding Claim 5, modified Peters teaches all the limitations as applied to Claim 4 and further teaches wherein the medium is composed of an adhesive layer (see modification of Claim 4). 

Regarding Claim 6, modified Peters teaches all the limitations as applied to Claim 5 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 11, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 12, modified Peters teaches all the limitations as applied to Claim 11 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 13, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach “wherein the sealing a gap between a lower end face of the substrate and a lower covering plate comprises: binding an adhesive layer and the lower covering plate; and sealing the gap between the lower covering plate which is bound to the adhesive layer and the lower end face of the substrate”. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 14, modified Peters teaches all the limitations as applied to Claim 13 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 13). 


Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752) in view of Xu et al (A microfluidic platform for real-time and in situ monitoring of virus infection process, Biomicrofluidics, 2012, Vol 6, pp. 034122-1 to 034122-9, see attached document) and in further view of Roy et al (Thermoplastic elastomers for microfluidics: Towards a high-throughput fabrication method of multilayered microfluidic devices, Lab on a Chip, 2011, Vol 11, pp. 3193-3196, already of record).

Regarding Claim 8, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a plate or a film, and are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability 

Regarding Claim 9, modified Peters teaches all the limitations as applied to Claim 8 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 8). 

Regarding Claim 18, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a plate or a film, and are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability 

Regarding Claim 19, modified Peters teaches all the limitations as applied to Claim 18 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 18). 


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Yu et al. (2014/0017670), as being relevant to the art of transparent microfluidics devices for optical interrogation.


Response to Arguments
Applicant's Arguments, filed on Jan 31, 2022, towards the previous prior art rejections on Page(s) 6-10 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798